Citation Nr: 1128693	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include bronchitis and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a chronic respiratory condition.

A Travel Board hearing was held in January 2008 with the Veteran in Louisville, Kentucky, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the Veteran's claim in November 2008 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

Chronic obstructive pulmonary disease (COPD) is etiologically related to service.


CONCLUSION OF LAW

COPD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent a pre-induction examination in April 1969.  No relevant abnormalities were noted.  In February 1971, the Veteran complained of a productive cough, sore throat, and chest cold.  He was diagnosed with a viral upper respiratory infection.  He was briefly hospitalized and treated with medication.  During an April 1971 separation examination, the Veteran denied any shortness of breath or chronic cough, and no relevant abnormalities were detected.

The Veteran submitted a letter from Dr. F.P.G. dated September 2003.  He stated that the Veteran had a cough, sometimes productive, as well as shortness of breath and chest discomfort.  The Veteran reported that this started with a respiratory tract infection he had in 1971.  It had increased in severity over the years, particularly with humid conditions.  He may now have scar tissue and pneumonitis that dated back to service.

The Veteran also submitted a letter from Dr. E.S. dated October 2003.  He stated that the Veteran was his patient from 1974 to 1992.  During this time, he had a tendency toward respiratory tract infections with sinusitis, bronchitis, and mild wheezing.  A handwritten notation stated that these conditions were as likely as not the result of the respiratory condition noted during military service.

The Veteran's mother submitted a statement in December 2003.  She stated that prior to going on active duty, the Veteran did not have any respiratory problems.  After his return, however, he had continually experienced respiratory problems.

The Veteran submitted a statement in support of his claim in February 2004.  He stated that his primary physician had passed away, and the associated treatment records were not available.  He had been educated in how to manage his respiratory symptoms, but consulted with Dr. E.S. and Dr. F.P.G. on a secondary basis.  He also asserted his belief that the cause of this respiratory condition was an adverse reaction to a gas chamber.  After he returned from service, his primary physician reportedly indicated that scar tissue in the respiratory tract would result in future problems.

The Veteran also submitted a statement from J.J.G., who knew the Veteran during his period of service.  He stated that the Veteran was quite fit prior to going on to active duty.  Afterwards, however, he got sick often.

An April 2006 letter from one of the Veteran's co-workers noted that the Veteran had serious respiratory problems, particularly in humid weather.

The Veteran testified at a Travel Board hearing in January 2008.  He stated that he had a severe reaction while being exposed to toxic gases in a gas chamber.  He was hospitalized for about a week.  He stated that he would have stayed longer, but a sergeant told him that any further delay meant he would have to restart his training.  Because of this, the Veteran checked himself out early.  Since that time, he had experienced episodes of severe respiratory symptoms 3 to 4 times annually.  He currently treated his condition with an inhaler and rest.

The Veteran was afforded a VA examination in March 2009.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and performed a physical examination.  The Veteran reported a history of problems since military service.  He experienced recurrent infections which he treated with antibiotics, and also had daily symptoms that he controlled with inhalers.  Pulmonary function testing was normal.  The examiner diagnosed COPD, but stated that it was less likely than not related to the upper respiratory infection diagnosed in 1971, as the evidence in the claims file did not provide an adequate amount of supporting evidence to suggest that the condition had been present since 1971.

Finally, the Veteran submitted letters from Dr. D.W., dated May 2008, April 2009, and November 2009.  Collectively, these letters stated that the Veteran was exposed to tear and mustard gas in service, and had breathing problems ever since.  Pulmonary function tests showed changes consistent with chronic obstructive lung disease, and his symptoms worsened with weather changes.  Exposure to toxic gases caused the initial injury to his lungs and his symptoms had progressed over time as most progressive diseases do.

Based on the evidence of record, the Board finds that service connection for COPD is warranted.

Initially, the Board notes that the Veteran submitted a number of lay statements in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran, his family members, or his acquaintances are competent to render diagnoses of specific respiratory disorders.  While the Veteran and his friends and family are certainly competent to report observable symptoms, none has been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his respiratory disorder is the result of exposure to various toxic gases in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his COPD and in-service chemical exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and other lay witnesses offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

However, to the extent that the lay statements of record are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board acknowledges that the Veteran and his friends and family are competent to provide evidence of their own experiences and observations.  Moreover, the Board finds them to be credible in their claims that the Veteran had ongoing symptoms since his discharge from service.  The Board specifically notes the October 2003 letter from Dr. E.S. confirming that the Veteran was treated for recurrent respiratory conditions from 1974 to 1992.  This statement corroborates statements by his friends and family that he had experienced respiratory discomfort since his return from service.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the treatment records, the Veteran's testimony, and the lay evidence of record competently and credibly establish a continuity of symptomatology of the Veteran's respiratory condition.

As noted above, however, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d at 1167; see Caluza v. Brown, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In this case, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, supra; see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Board finds that respiratory distress is the type of symptom that a veteran is competent to describe.  See Barr, supra; also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds his assertions regarding continuous respiratory symptoms since his in-service gas exposure entitled to some probative weight.  However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  In this regard, the Board notes that there are several medical opinions in the record addressing the etiology of the Veteran's respiratory disability.  Some of these opinions support the contention that a current respiratory disability, diagnosed as COPD, was incurred in service, while the VA opinion obtained in this case refutes that possibility.  However, the Board finds that after a review of the opinions, the evidence is in equipoise as to the issue of a nexus between the current condition and the symptomatology.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for COPD is warranted.



ORDER

Service connection for COPD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


